Order entered November 23, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01061-CR
                                     No. 05-11-01062-CR

                              ARMANDO FERMIN SOTO, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-19502-H, F10-19503-H

                                         ORDER
       The Court GRANTS appellant’s November 20, 2015 motion to accept the original as the

only copy of his pro se response to the Anders brief filed by counsel. The pro se response

received on November 20, 2015 is considered properly filed. The appeals will be submitted

without argument on January 7, 2016 to a panel consisting of Chief Justice Wright and Justices

Lang-Miers and Myers.

        We DIRECT the Clerk to send a copies of this order to Armando Soto, TDCJ No.

1740214, Coffield Unit, 2661 F.M. 2054, Tennessee Conly, Texas 75884, and the Dallas County

District Attorney’s Office.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE